The act of 1789, ch. 23, sec. 1, directs the probate of wills to be in the court of the county where the deceased resided, to the end that those concerned to contest it might know where to go to make opposition to the probate. The parties cannot know it will be offered here, so cannot be prepared to oppose it here, et per *Page 16 
HAYWOOD, J. This Court, independent of the other reason, has but an appellate jurisdiction in cases of probates, by 1777, ch. 2, sec. 62, 63, and for that reason cannot take probate in the first instance.
Motion denied.
NOTE. — See 1 Rev. Stat., ch. 122, secs. 4, 5, and 6. But where an issue of devisavit vel non has been carried by appeal to the Superior Court and there finally tried, that is the only proper court in which to demand a reprobate. Hodges v. Jasper, 12 N.C. 459.
Dist.: Cowles v. Reavis, 109 N.C. 421.